     Case 3:20-cv-00270-B-BT Document 11 Filed 06/17/20              Page 1 of 1 PageID 33


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JESUS PARAMO,                                        )
                        Petitioner,                  )
                                                     )
v.                                                   )      No. 3:20-cv-270-B (BT)
                                                     )
L. GETER,                                            )
                        Respondent.                  )

                                               ORDER

         The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

         Signed this 17th day of June, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
